Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The office action is a response to application filed on 2/24/2020. Wherein claims1-20 are pending and ready for examination.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

1.	Claim(s) 2-4, 10, 12-16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Gaitan et al (US 20160292596 A1) in view of Oplinger et al (US 20150172393 A1).
With respect to independent claims:	
Regarding claim(s) 1, Gaitan et al teach an apparatus applicable for trip invitation, comprising: a computer-readable storage medium having executable instructions, and a processor communicating with the computer-readable storage medium, wherein the executable instructions are configured to, when executed, cause the processor to perform the following steps: (Gaitan, [0098]) acquire a user input; and send a trip invitation to a specific contact according to the specific contact selected by a user, (Gaitan, [0031], an illustration of an exemplary display of an invitation to invite others to register on the rideshare system 100 is shown in FIG. 3N. The system will also permit a registered user to invite others, or to allow the system access to the user's social media contracts to invite others, to register for the service and join the user's ride or another ride identified by the system.)
wherein the trip invitation comprises identification information of the user and (Gaitan, [0027], in step 220, a uniform resource locator (URL) associated with the destination address entered by the subscribed entity is generated. In an exemplary embodiment, processor 180 of rideshare system 100 may be programmed to generate a unique invitation URL based on the subscribed entity data. [0028], In step 230, the URL of step 220 is electronically sent to a commuter who may be interested in commuting to and/or from the destination address.) 
However, the prior art fails to teach a geographical location sharing request directed to the specific contact. 
Oplinger et al teach a geographical location sharing request directed to the specific contact. 
 (Oplinger, [0070]-[0071], the location server system receives (610) a response to the invitation from each of one or more of the potential participants. Each response includes an identifier for a confirmed participant. For example, a map application at a computing device of the participant can access the location sharing event using a link in the invitation. A computing device sends (614) a request to display location information for the event. For example, the computing device can be associated with the original event requestor and/or another participant.)
Therefore, it would have been obvious to a person of ordinary skill to use a geographical location sharing request directed to the specific contact as taught by Oplinger et al. The motivation/suggestion would have been because there is a need to sharing location information among a group of participants. Additionally, the cited references are in the field of communication, as is the current application, and thus, are in analogous arts.

Regarding claim(s) 13, Gaitan et al teach a method for trip invitation, comprising: sending a trip invitation to a second client through a first client, (Gaitan, [0031], an illustration of an exemplary display of an invitation to invite others to register on the rideshare system 100 is shown in FIG. 3N. The system will also permit a registered user to invite others, or to allow the system access to the user's social media contracts to invite others, to register for the service and join the user's ride or another ride identified by the system.)
However, the prior art fails to teach wherein the trip invitation comprises a geographical location sharing request directed to the second client; and receiving feedback of the second client through the first client, wherein when the second client accepts the trip invitation, the second client sends a geographical location thereof to the first client. 
Oplinger et al teach wherein the trip invitation comprises a geographical location sharing request directed to the second client; (Oplinger, [0071], a computing device sends (614) a request to display location information for the event. For example, the computing device can be associated with the original event requestor and/or another participant.) and receiving feedback of the second client through the first client, wherein when the second client accepts the trip invitation, (Oplinger, [0072] The location server system receives (616) the requests from the confirmed participants to display the locations of the confirmed participants. In response, the location server system sends (618) a request to the computing device of each confirmed participant for the location of the computing device.) the second client sends a geographical location thereof to the first client. (Oplinger, [0073] Each participant computing device determines (620) a location for the respective computing device and sends the location information to the location server system. The location server system receives (622) location information from each of the confirmed participants during the limited time and in response to the request from the location server system for the location information.)
Therefore, it would have been obvious to a person of ordinary skill to use wherein the trip invitation comprises a geographical location sharing request directed to the second client; and receiving feedback of the second client through the first client, wherein when the second client accepts the trip invitation, the second client sends a geographical location thereof to the first client as taught by Oplinger et al. The motivation/suggestion would have been because there is a need to sharing location information among a group of participants. Additionally, the cited references are in the field of communication, as is the current application, and thus, are in analogous arts.

Claim(s) 17 is/are substantially similar to claim 1, and is thus rejected under substantially the same rationale.

With respect to dependent claims:
Regarding claim(s) 2, Gaitan- Oplinger teaches the apparatus according to claim 1, wherein the geographical location sharing request comprises a link to a server-side map. (Oplinger, [0026], the location server system 102 generates the invitation and provides the invitation, or a link to the invitation, to the requester at the computing device 104 a. The requester can then provide the invitation, or the link to the invitation, the recipients. For example, the requester at the computing device 104 a can forward a Uniform Resource Locator (URL) to the recipients that directs the recipients to stored invitation information for the location sharing event at the location server system 102.)

Regarding claim(s) 3, Gaitan- Oplinger teaches the apparatus according to claim 1, wherein the trip invitation is sent through a short message or another form of instant messaging. (Gaitan, [0031], An illustration of an exemplary display of an invitation to invite others to register on the rideshare system 100 is shown in FIG. 3N. The system will also permit a registered user to invite others, or to allow the system access to the user's social media contracts to invite others, to register for the service and join the user's ride or another ride identified by the system.)
Regarding claim(s) 4, Gaitan- Oplinger teaches the apparatus according to claim 1, wherein the steps comprise displaying a trip invitation option associated with contacts in the apparatus. (Gaitan, [0023], FIG. 2 shows an exemplary method 200 for forming a shared ride in accordance with aspects of the present invention. Method 200 may desirably be implemented on rideshare system 100. As a general overview, method 200 includes receiving data from a subscribing entity, generating a URL associated with a destination address, sending an invitation to a commuter, receiving data from the commuter, forming a rideshare group, and creating a shared ride. Additional details of method 200 are described herein with respect to the components of rideshare system 100.)
Regarding claim(s) 10, Gaitan- Oplinger teaches the apparatus according to claim 1, wherein the first client is a vehicle personnel portable mobile terminal or a vehicle computer terminal. (Gaitan, [0016], Rideshare system 100 may be, a computer, or a portable electronic device such as, for example, a tablet computer or a smart phone. As a general overview, rideshare system 100 includes a display portion 120, an input portion 140, a memory portion 160, and one or more processors 180. Additional details of rideshare system 100 are described herein.)
Regarding claim(s) 12, Gaitan- Oplinger teaches the apparatus according to claim 1, wherein the trip invitation is a ride invitation or a pick-up request directed to the specific contact. (Gaitan, [0032], if the processor 180 outputs a rideshare group of commuters, it creates a ride invitation and transmits it to those commuters in the group. An illustration of an exemplary display of a ride invitation is shown in FIG. 3O. In another exemplary embodiment, the processor 180 is programmed to select a pickup location for the shared ride.)
	Regarding claim(s) 14, Gaitan- Oplinger teaches the method according to claim 13, wherein the location sharing request comprises a link to an electronic map, and the method comprises sending the geographical location of the second client to the first client in the form of a marker on the map. (Oplinger, [0026], the location server system 102 generates the invitation and provides the invitation, or a link to the invitation, to the requester at the computing device 104 a. The requester can then provide the invitation, or the link to the invitation, the recipients. For example, the requester at the computing device 104 a can forward a Uniform Resource Locator (URL) to the recipients that directs the recipients to stored invitation information for the location sharing event at the location server system 102.)
Regarding claim(s) 15, the prior art fails to teach the method according to claim 13, wherein the location sharing request comprises a text request, and the geographical location feedback comprises at least one component from the group consisting of a picture and latitude and longitude data. (Li, [0038] FIG. 5 shows a schematic diagram of a callout menu according to an embodiment of the present disclosure. The to-be-processed image may be an image taken by using a photographing application of a mobile phone or an image received during communication by using an instant messaging application. When a user presses and holds the image, a callout menu is displayed. The callout menu includes a plurality of options such as “Save image”, “Favorites”, “Open map APP”, and “Send to friend”. [0036], If classification is performed in terms of information content, the key information may include geographic identification information and orientation information of the target geographic location. The geographic identification information may directly include longitude and latitude information and detailed address information. The orientation information may be orientation information relative to a current navigation device, orientation information of a target building corresponding to the target geographic location, and the like.)

Regarding claim(s) 16, Gaitan- Oplinger teaches the method according to claim 13, wherein the location sharing request comprises a link to an electronic map of a server, and the method comprises synchronizing the geographical location to the server in the form of a marker on the map and further sending the geographical location to the first client. (Oplinger, [0026], the location server system 102 generates the invitation and provides the invitation, or a link to the invitation, to the requester at the computing device 104 a. The requester can then provide the invitation, or the link to the invitation, the recipients. For example, the requester at the computing device 104 a can forward a Uniform Resource Locator (URL) to the recipients that directs the recipients to stored invitation information for the location sharing event at the location server system 102.)
Regarding claim(s) 18, Gaitan- Oplinger teaches the device according to claim 17, wherein the geographical location sharing request comprises a link to a server-side map, (Oplinger, [0026], the location server system 102 generates the invitation and provides the invitation, or a link to the invitation, to the requester at the computing device 104 a. The requester can then provide the invitation, or the link to the invitation, the recipients. For example, the requester at the computing device 104 a can forward a Uniform Resource Locator (URL) to the recipients that directs the recipients to stored invitation information for the location sharing event at the location server system 102.) and the trip invitation is sent through a short message or another form of instant messaging. (Gaitan, [0031], An illustration of an exemplary display of an invitation to invite others to register on the rideshare system 100 is shown in FIG. 3N. The system will also permit a registered user to invite others, or to allow the system access to the user's social media contracts to invite others, to register for the service and join the user's ride or another ride identified by the system.)

2.	Claim(s) 5, 6, 8 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Gaitan et al (US 20160292596 A1) in view of Oplinger et al (US 20150172393 A1) in view of Bowden et al (US 20190204992 A1).
Regarding claim(s) 5, the prior art fails to teach the apparatus according to claim 1, wherein the steps comprise displaying in a call interface a trip invitation option associated with the specific contact. 
However, Bowden et al teach wherein the steps comprise displaying in a call interface a trip invitation option associated with the specific contact. (Bowden, Fig.6B showing a call interface.)
Therefore, it would have been obvious to a person of ordinary skill to use wherein the steps comprise displaying in a call interface a trip invitation option associated with the specific contact as taught by Bowden. The motivation/suggestion would have been because there is a need to providing a dynamic graphical user interface for efficiently presenting users with relevant ride information throughout the fulfilment of a ride request. Additionally, the cited references are in the field of communication, as is the current application, and thus, are in analogous arts.

Regarding claim(s) 6, Gaitan-Bowden teaches the apparatus according to claim 1, wherein the steps comprise: displaying a trip invitation option in a map interface of a first application; (Bowden, Fig.3B)
 synchronizing address book contacts to the first application in response to receiving user authorization; and sending the trip invitation to the specific contact in the map interface of the first application. (Gaitan, [0031], An illustration of an exemplary display of an invitation to invite others to register on the rideshare system 100 is shown in FIG. 3N. The system will also permit a registered user to invite others, or to allow the system access to the user's social media contracts to invite others, to register for the service and join the user's ride or another ride identified by the system.)
Regarding claim(s) 8, Gaitan-Bowden teaches the apparatus according to claim 6, wherein the steps comprise displaying a quick call option in the map interface of the first application. (Bowden, Fig.6B showing a call interface.)
Regarding claim(s) 19, Gaitan-Bowden teaches the device according to claim 17, wherein the step comprises displaying a trip invitation option in the navigation interface, (Bowden, Fig.3B) and synchronizing address book contacts to the navigation application in response to receiving user authorization, and sending the trip invitation to the specific contact in the navigation interface. (Gaitan, [0031], An illustration of an exemplary display of an invitation to invite others to register on the rideshare system 100 is shown in FIG. 3N. The system will also permit a registered user to invite others, or to allow the system access to the user's social media contracts to invite others, to register for the service and join the user's ride or another ride identified by the system.)

3.	Claim(s) 7 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Gaitan et al (US 20160292596 A1) in view of Oplinger et al (US 20150172393 A1) in view of Trussel (US 9042919 B2).
Regarding claim(s) 7, the prior art fails to teach the apparatus according to claim 6, wherein the steps comprise: not synchronizing address book contacts to the first application in response to receiving the user's refusal to authorize address book synchronization; and sending the trip invitation directed to the specific contact through the user inputting a contact number.
However, Trussel teaches wherein the steps comprise: not synchronizing address book contacts to the first application in response to receiving the user's refusal to authorize address book synchronization; and sending the trip invitation directed to the specific contact through the user inputting a contact number. (Trussel, claim 1; wherein permission to access the location data viewable on the second electronic device is commanded and controlled by the user of the first electronic device through the request when the user: (a) chooses one or more recipients to share the location data with, (b) selects a time interval that defines how long the location data is viewable on the second electronic device, and (c) intentionally transmits the location sharing request from the source client. Col.5, lines 37-50l Alternatively, as indicated in dashed lines in FIG. 3, the server may provide the ticket 315 to the user device 210, whereupon the device 210 may then be used to forward the ticket to the user device 280. The ticket 315, which may be sent via SMS, email, or other suitable messaging format, includes pointing data, such as a selectable link to a URL, that, when selected by the user of the device 280, is configured to provide access to a tracking interface provided by the server 230. The ticket 315 may further include a default message or a customized message input by the user of the device 210.)
Therefore, it would have been obvious to a person of ordinary skill to use wherein the steps comprise: not synchronizing address book contacts to the first application in response to receiving the user's refusal to authorize address book synchronization; and sending the trip invitation directed to the specific contact through the user inputting a contact number as taught by Trussel. The motivation/suggestion would have been because there is a need to provides an efficient and simple way for location to be shared among multiple parties. Additionally, the cited references are in the field of communication, as is the current application, and thus, are in analogous arts.
Regarding claim(s) 20, Gaitan-Oplinger-Trussel teaches the device according to claim 17, wherein the step comprises not synchronizing address book contacts to the navigation application in response to receiving the user's refusal to authorize address book synchronization, and sending the trip invitation directed to the specific contact through the user inputting a contact number. (Trussel, claim 1; wherein permission to access the location data viewable on the second electronic device is commanded and controlled by the user of the first electronic device through the request when the user: (a) chooses one or more recipients to share the location data with, (b) selects a time interval that defines how long the location data is viewable on the second electronic device, and (c) intentionally transmits the location sharing request from the source client. Col.5, lines 37-50l Alternatively, as indicated in dashed lines in FIG. 3, the server may provide the ticket 315 to the user device 210, whereupon the device 210 may then be used to forward the ticket to the user device 280. The ticket 315, which may be sent via SMS, email, or other suitable messaging format, includes pointing data, such as a selectable link to a URL, that, when selected by the user of the device 280, is configured to provide access to a tracking interface provided by the server 230. The ticket 315 may further include a default message or a customized message input by the user of the device 210.)
4.	Claim(s) 9 is rejected under 35 U.S.C. 103 as being unpatentable over Gaitan et al (US 20160292596 A1) in view of Oplinger et al (US 20150172393 A1) in view of Li (US 20190212163 A1).
Regarding claim(s) 9, the prior art fails to teach the apparatus according to claim 1, wherein the steps comprise: receiving a photo sent by the specific contact; and displaying the photo in a map interface of the first client. 
However, Li teaches wherein the steps comprise: receiving a photo sent by the specific contact; and displaying the photo in a map interface of the first client. (Li, [0038] FIG. 5 shows a schematic diagram of a callout menu according to an embodiment of the present disclosure. The to-be-processed image may be an image taken by using a photographing application of a mobile phone or an image received during communication by using an instant messaging application. When a user presses and holds the image, a callout menu is displayed. The callout menu includes a plurality of options such as “Save image”, “Favorites”, “Open map APP”, and “Send to friend”.)
Therefore, it would have been obvious to a person of ordinary skill to use wherein the steps comprise: receiving a photo sent by the specific contact; and displaying the photo in a map interface of the first client as taught by Li. The motivation/suggestion would have been because there is a need to rigger instruction to plan a route based on the image. Additionally, the cited references are in the field of communication, as is the current application, and thus, are in analogous arts.

5.	Claim(s) 11 is rejected under 35 U.S.C. 103 as being unpatentable over Gaitan et al (US 20160292596 A1) in view of Oplinger et al (US 20150172393 A1) in view of Klein et al (US 20170169366 A1).
Regarding claim(s) 11, the prior art fails to teach the apparatus according to claim 1, wherein the steps comprise: receiving a geographical location of the specific contact in response to the specific contact accepting the trip invitation; and planning a route based on the geographical location. 
However, Klein et al teach wherein the steps comprise: receiving a geographical location of the specific contact in response to the specific contact accepting the trip invitation; and planning a route based on the geographical location. (Klein, [0068] Passenger 1 can analyze the information provided within ride-sharing request notification 302 and make a decision to either accept the ride-sharing request by selecting “Accept” button 317 or reject the ride-sharing request by selecting “Reject” button 318. If the ride-sharing request is accepted by Passenger 1, then ride-sharing route 302 of FIG. 8 is modified to create an adjusted ride-sharing route 322 as shown in FIG. 9. Overview 320 depicting the adjusted ride-sharing route 322 can be provided for display to initial passengers of the ride-sharing route (e.g., Passenger 1) as well as the accepted additional passengers (e.g., Passenger 2).)
Therefore, it would have been obvious to a person of ordinary skill to use wherein the steps comprise: receiving a geographical location of the specific contact in response to the specific contact accepting the trip invitation; and planning a route based on the geographical location as taught by Klein et al. The motivation/suggestion would have been because there is a need to adjusting ride-sharing schedules and/or routes can include accessing a ride-sharing schedule for a ride-sharing vehicle. Additionally, the cited references are in the field of communication, as is the current application, and thus, are in analogous arts.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.    
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WUJI CHEN whose telephone number is (571)270-0365.  The examiner can normally be reached on 9am-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SRIVASTAVA VIVEK can be reached on (571) 272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WUJI CHEN/
Examiner, Art Unit 2449

/VIVEK SRIVASTAVA/Supervisory Patent Examiner, Art Unit 2449